Citation Nr: 0717327	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  04-07 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for right elbow 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the veteran's application to 
reopen a claim of service connection for right elbow 
disability and his claim of service connection for PTSD.

The veteran's right elbow and psychiatric disability claims 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 1986 decision, the Board denied service 
connection for right elbow disability.

2.  In a June 1989 decision, the Board denied the veteran's 
application to reopen a claim of service connection for right 
elbow disability.

3.  The evidence received since the Board's June 1989 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the veteran's right elbow disability claim.  


CONCLUSIONS OF LAW

1.  The Board's June 1989 decision that denied the veteran's 
application to reopen a claim of service connection for right 
elbow disability is final.  38 U.S.C.A. §§ 4003, 4004 (West 
1988); 38 C.F.R. § 19.104 (1989).

2.  Evidence received since the June 1989 Board decision is 
new and material; the claim of entitlement to service 
connection for right elbow disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the veteran's claim of 
service connection for right elbow disability and remands it 
for further development.  Thus, no discussion of VA's duties 
to notify and assist is required.  

The veteran was discharged from active duty in January 1970, 
and in August 1970 he filed his initial claim of service 
connection for right elbow disability.  The veteran stated 
that he sustained right elbow trauma while serving in 
Mannheim, Germany, in 1969 and that he received care for the 
injury at the dispensary.  He also reported having chronic 
problems since that time.  

In September 1970, the veteran was afforded a VA examination.  
At the examination, he reiterated a history of sustaining 
trauma to his right elbow during service and of having right 
elbow problems since that time.  The physician diagnosed him 
as having "residuals injury to elbow, right."  

In an unappealed October 1970 decision, the RO denied service 
connection on the basis that the physical examination was 
normal.  In July 1979, the RO denied the veteran's request to 
reopen a claim of service connection for right elbow 
disability, and in October 1985, after receipt of his service 
medical records, the RO confirmed and continued this 
determination.  The veteran appealed the October 1985 rating 
action, but in April 1986, the Board denied service 
connection for this condition on the basis that a right elbow 
disability was not related to service.  In doing so, the 
Board found that right elbow arthritis was not present within 
one year of discharge.

In February 1987, the veteran filed an application to reopen 
a claim of service connection for this condition.  Among the 
evidence he submitted was an August 1970 private treatment 
record and a November 1987 statement prepared by Dr. Bruce 
Russell; that examiner reported that he treated the veteran 
in August 1970 for cellulitis of the arm and that since that 
time the veteran had had stiffness of the right elbow.  The 
veteran also filed a June 1988 report prepared by Dr. A. R. 
Hudson, who opined that the veteran's chronic right olecranon 
bursitis of the right elbow was related to his 1969 in-
service injury.  In addition, the veteran submitted lay 
statements attesting that the veteran had no right elbow 
problems prior to service and that he had right elbow 
problems since his discharge from active duty.  

In June 1988, the veteran also testified at a hearing, where 
he reiterated that he sustained right elbow trauma in service 
and had right elbow problems since that time.

In a June 1989 decision, while acknowledging the above 
evidence, the Board confirmed and continued the denial of 
service connection for right elbow disability on the basis 
that there was no new factual basis that warranted service 
connection for right elbow disability.  In reaching this 
determination, the Board apparently relied on the medical 
judgment provided by the medical member of the panel deciding 
the appeal.  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 
(1995).

The Board's June 1989 decision denying the veteran's 
application to reopen a claim of service connection for right 
elbow disability is final.  38 U.S.C.A. §§ 4003, 4004 (West 
1982); 38 C.F.R. § 19.104 (1989).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the claims folder since the June 
1989 rating decision includes VA treatment records dated 
since 1986.  Among these records is an August 2002 report 
indicating that the veteran had a history of a service-
connected injury of the right elbow in the distant past.  In 
light of the basis of the Board's June 1989 decision, this 
evidence raises a reasonable possibility of substantiating 
the claim.  Accordingly, this evidence is "new and 
material" under the provisions of 38 C.F.R. § 3.156(a), and 
the claim is reopened.  


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for right elbow disability has been 
presented; to this extent, the appeal is granted.

REMAND

As discussed above, in his statements and testimony, the 
veteran reports having had right elbow disability since an 
in-service injury, and there are lay statements that support 
his report of a continuity of symptomatology.  In addition, 
the medical evidence shows that within a year of service 
separation, the veteran received treatment for right elbow 
disability and he has been diagnosed as having several right 
elbow conditions.  Although Dr. Russell, in a November 1987 
statement, and Dr. Hudson, in a June 1988 statement, opined 
that the veteran had a right elbow disability that might be 
related to service, given the passage of time, the Board 
finds that an examination is necessary to determine the 
veteran's current right elbow diagnosis and an assessment as 
to whether it is as least as likely as not that the condition 
is related to service.  As such this issue must be remanded.

In addition, in his February 2004 Substantive Appeal, the 
veteran reported that he had applied for disability benefits 
from the Social Security Administration (SSA).  The veteran 
has indicated that records from that agency would show that 
he was diagnosed as having PTSD, and given that the RO has 
denied service connection for PTSD on the basis that there 
was no evidence that he had the disability, these records 
appear to be especially relevant.  As such, VA is obliged to 
attempt to obtain and consider those SSA records.  
38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2006); see also Diorio v. Nicholson, 20 Vet. 
App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Accordingly, the case is REMANDED for the following action:

1.	The AMC should request, directly from 
the SSA, complete copies of any 
disability determination(s) it has made 
concerning the veteran, as well as 
copies of the medical records that 
served as the basis for any such 
decision(s).  All attempts to fulfill 
this development must be documented in 
the claims file.  If the search for any 
such records yields negative results, 
that fact should be clearly noted and 
the veteran must be informed in 
writing.  

2.	The RO should arrange for the veteran 
to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any right 
elbow disability found to be present.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should 
be reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not that any right 
elbow disability found to be present 
had its onset in or is related to 
service.  In doing so, the examiner 
should acknowledge the veteran's  
report of a continuity of 
symptomatology, the lay statements of 
record relating to the onset of the 
veteran's right elbow problems, and Dr. 
Russell's November 1987 statement and 
Dr. Hudson's June 1988 statement.  The 
rationale for all opinions expressed 
should be provided in a legible report.  

3.	The RO should request the veteran to 
provide any information, including 
dates, locations, names of other 
persons involved, etc. of an in-service 
stressor relating to his PTSD claim.  
The veteran should be advised that the 
information would be helpful to obtain 
supportive evidence of the claimed in-
service stressors and that he should be 
specific as possible so that an 
adequate search for corroborating 
information can be conducted.  

4.	If records show that the veteran has 
been diagnosed as having PTSD, and if 
he submits a stressor statement, the RO 
must then review the claims file and 
prepare a summary of the reported 
stressors.  Only if both conditions are 
met must the AMC forward a summary and 
all associated documents to the United 
States Army and Joint Services Records 
Research Center (JSRRC) in an attempt 
to corroborate his stressors.

5.	Then, after undertaking any additional 
development, including conducting any 
other medical examinations deemed 
warranted, the AMC should adjudicate 
the veteran's reopened right elbow 
claim as well as his claim of service 
connection for PTSD.  If the benefits 
sought on appeal are not granted, the 
RO should issue a supplemental 
statement of the case and provide the 
veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


